Case 2:15-cv-14310-GCS-EAS ECF No. 115 filed 08/24/20   PageID.3215   Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 EUGENE SCALIA,
 Secretary of Labor, United
 States Department of Labor,

                  Plaintiff,
                                           CASE NO. 15-CV-14310
 v.                                        HON. GEORGE CARAM STEEH

 MIN & KIM INC., d/b/a
 SEOUL GARDEN OF ANN
 ARBOR, KOUNWOO HUR,
 and SUNG HEE KIM,

                  Defendants.
                                     /

      ORDER GRANTING PLAINTIFF’S MOTION FOR PREJUDGMENT
       INTEREST AND ENTRY OF FINAL JUDGMENT [ECF No. 113]


       On March 18, 2019, the Court of Appeals for the Sixth Circuit affirmed

 this Court’s decision granting the Secretary of Labor’s motion for summary

 judgment, but remanded for this Court’s consideration of the Secretary’s

 request for prejudgment interest. On July 11, 2019, this Court held a

 telephone status conference. At that time, the Court discussed the

 mandatory nature of prejudgment interest under binding Sixth Circuit

 precedent in a Fair Labor Standards Act (”FLSA”) case for which unpaid


                                     -1-
Case 2:15-cv-14310-GCS-EAS ECF No. 115 filed 08/24/20   PageID.3216   Page 2 of 3




 overtime is awarded, but the court does not impose liquidated damages.

 On November 7, 2019, the Court entered a stipulation and order finding

 prejudgment interest shall be awarded in this matter and directing the

 Secretary to compute and file his proposed prejudgment interest

 calculations. Objections to the Secretary’s calculations, if any, were to be

 filed within fifteen days.

       The parties attempted to resolve the prejudgment interest issue

 informally but were not successful. On July 17, 2020, the Secretary

 submitted his prejudgment interest calculations and requested that the

 Court enter a final judgment in this matter. The Secretary calculated

 prejudgment interest at a 1% interest rate with interest compounded daily

 from the date of the violations to November 7, 2019, the date the Court

 entered the order awarding prejudgment interest. The total amount of back

 wages owed by defendants is $112,212.83 and the Secretary’s calculation

 of prejudgment interest owed is $4,489.74.

       Defendants explain that they originally stipulated to the entry of an

 order for prejudgment interest in order to put the matter behind them, but

 they are now facing difficult and unforeseen circumstances due to the

 COVID-19 pandemic.




                                      -2-
Case 2:15-cv-14310-GCS-EAS ECF No. 115 filed 08/24/20   PageID.3217   Page 3 of 3




       Case law in this circuit is clear regarding whether prejudgment

 interest is owing where unpaid overtime damages are awarded under the

 FLSA, but liquidated damages are not. “[T]he Sixth Circuit has held that if

 liquidated damages under FLSA are not awarded, then prejudgment

 interest must be awarded on backpay from the date the claims accrued.”

 Cowan v. Treetop Enterprises, 163 F. Supp. 2d 930, 943 (M.D. Tenn.

 2001) (citing McClanahan v. Mathews, 440 F.2d 320, 326 (6th Cir. 1971)).

 Given this clear precedent, the Court finds that the Secretary’s calculation

 of prejudgment interest is fair and equitable.

       Accordingly,

       IT IS ORDERED that Plaintiff Secretary’s motion for order of

 prejudgment interest (ECF No. 113) is GRANTED.

       IT IS FURTER ORDERED that final judgment shall enter in favor of

 Plaintiff Secretary for $112,212.83 in back wages and $4,489.74 in

 prejudgment interest.

       IT IS SO ORDERED.

 Dated: August 24, 2020

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE



                                      -3-
